Exhibit 2.2 EXECUTION COPY TENDER AGREEMENT, dated as of April 26, 2014 (this “ Agreement ”), among Image Sub Limited, a Cayman Islands exempted company (“ Acquisition Sub ”), and the persons listed on Schedule A hereto (each, a “ Stockholder ” and collectively, the “ Stockholders ”). WHEREAS, Acquisition Sub plans to commence a tender offer to acquire all the outstanding ordinary shares of Integrated Memory Logic Limited, a Cayman Islands exempted company and listed on the Taiwan Stock Exchange (the “ Company ”), par value NT$10 per share (the “ Company Common Stock ”), for NT $91.00 per Company share in cash (the “ Offer Price ”) (and such tender offer, the “ Offer ”), and the gross transaction value of the Offer for all of the outstanding ordinary shares of the Company will be approximately US$224,000,000 (NT$6,844,380,000); WHEREAS, the Offer is subject to a minimum tender condition which requires that a number of shares of Company Common Stock at least equal to the Minimum Condition (as defined in Schedule C), are tendered into the Offer; WHEREAS, as promptly as practical following the consummation of the Offer, Acquisition Sub and the Company intend to consummate a merger (the “ Merger ”) in accordance with a merger agreement entered into by and between Acquisition Sub and the Company, dated as of the date hereof (the “ Merger Agreement ”) and in accordance with applicable Law; WHEREAS, each Stockholder owns the number of shares of Company Common Stock set forth opposite its name on Schedule A hereto (such shares of Company Common Stock, together with any other shares of capital stock of the Company acquired by the Stockholder after the date hereof and during the term of this Agreement, being collectively referred to herein as the “ Subject Shares ”); WHEREAS, it is the understanding between the parties hereto that to induce the Stockholders to enter into this Agreement, the parent company of Acquisition Sub, Exar Corporation, a Delaware corporation (“ Parent ”), has agreed to guarantee the performance of the obligations of Acquisition Sub hereunder and under the Merger Agreement by executing guarantee letters as of the date hereof in the form attached as Schedule B hereto (the “Guaranties”); and WHEREAS, the Stockholders are willing to agree to tender their respective Subject Shares pursuant to the terms hereof after Acquisition Sub launches the Offer. NOW, THEREFORE, the parties hereto agree as follows: Section 1. Representations and Warranties of the Parties . (I) Each Stockholder, solely as to itself and its own Subject Shares and not as to any other Stockholder or the Subject Shares of any other Stockholder, hereby represents and warrants to Acquisition Sub as follows: (a) Authority; Execution and Deliver; Enforceability . Such Stockholder has all requisite power and authority to execute this Agreement and to perform its obligations hereunder. The execution and delivery by such Stockholder of this Agreement and consummation of the transactions contemplated hereby have been duly authorized by all necessary action on the part of such Stockholder. Such Stockholder has duly executed and delivered this Agreement, and this Agreement constitutes the legal, valid and binding obligation of such Stockholder, enforceable against such Stockholder in accordance with its terms, subject to (i) laws of general application relating to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law governing specific performance, injunctive relief and other equitable remedies. The execution and delivery by such Stockholder of this Agreement do not, and the consummation of the transactions contemplated hereby and compliance with the terms hereof will not, conflict with, or result in any violation of, or default (with or without notice or lapse of time, or both) under, or give rise to a right of termination, cancellation or acceleration of any obligation or to loss of a material benefit under, or result in the creation of any Lien upon any of the properties or assets of such Stockholder under, any provision of any Contract to which such Stockholder is a party or by which any properties or assets of such Stockholder are bound or, subject to the filings and other matters referred to in the next sentence, any provision of any Judgment or applicable Law applicable to the Stockholder or the properties or assets of such Stockholder. Except for reporting or registration of such Stockholder’s transfer of the Subject Shares as contemplated hereunder pursuant to the Taiwan Securities and Control Act, no Consent of, or registration, declaration or filing with, any Governmental Entity is required to be obtained or made by or with respect to such Stockholder in connection with the execution, delivery and performance of its obligations under this Agreement. (b) The Subject Shares . Such Stockholder is the record and beneficial owner of and has good and marketable title to, the Subject Shares set forth opposite its name on Schedule A hereto, free and clear of any Liens. Such Stockholder does not own, of record or beneficially, any shares of capital stock of the Company other than such Subject Shares. Such Stockholder has the sole right to vote such Subject Shares, and none of such Subject Shares is subject to any voting trust or other agreement, arrangement or restriction with respect to the voting of such Subject Shares, except as contemplated by this Agreement. (c) Brokers . No broker, investment banker, financial advisor or other person or entity (“ person ”) is entitled to any broker’s, finder’s, financial advisor’s or other similar fee or commission in connection with this Agreement or the consummation of the transactions contemplated hereby based upon arrangements made by or on behalf of such Stockholder. (II) Representations and Warranties of Acquisition Sub . Acquisition Sub hereby represents and warrants to the Stockholders as follows: Acquisition Sub has all requisite corporate power and authority to execute this Agreement, the Merger Agreement and to consummate the transactions contemplated hereby and thereby. Parent has all requisite corporate power and authority to execute the Guaranties and to consummate the transactions contemplated thereby and by each of the Merger Agreement and this Agreement. The execution and delivery by Parent of the Guaranties and by Acquisition Sub of this Agreement, the Merger Agreement and the consummation of the transactions contemplated thereby and hereby have been duly authorized by all necessary action on the part of Parent and Acquisition Sub, respectively. Parent has duly executed and delivered the Guaranties and Acquisition Sub has duly executed and delivered this Agreement and the Merger Agreement, respectively. The Guaranties, this Agreement and the Merger Agreement constitute the legal, valid and binding obligation of Parent and of Acquisition Sub, in each case enforceable against Parent and Acquisition Sub, respectively, in accordance with their respective terms, subject to (i) laws of general application relating to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law governing specific performance, injunctive relief and other equitable remedies. The execution and delivery by Parent of the Guaranties and by Acquisition Sub of this Agreement, and the Merger Agreement do not, and the consummation of the transactions contemplated thereby and hereby and compliance with the terms thereof and hereof will not, conflict with, or result in any violation of, or default (with or without notice or lapse of time, or both) under, or give rise to a right of termination, cancellation or acceleration of any obligation or to loss of a material benefit under, or result in the creation of any Lien upon any of the properties or assets of either Parent or Acquisition Sub under, any provision of any Contract to which Parent or Acquisition Sub is a party or by which any properties or assets of Parent or Acquisition Sub are bound or, any provision of any Judgment or applicable Law applicable to Parent or Acquisition Sub or the properties or assets of Parent or Acquisition Sub. No Consent of, or registration, declaration or filing with, any Governmental Entity is required to be obtained or made by or with respect to Parent or Acquisition Sub in connection with the execution, delivery and performance of this Agreement, the Merger Agreement or the Guaranties, or the consummation of the transactions contemplated hereby and thereby, other than such reports by Acquisition Sub or Parent as may be required under applicable Law in connection with this Agreement, the Merger Agreement and the Guaranties and the transactions contemplated hereby and thereby. 2 Section 2. The Offer . Subject to Section 4: (a) Provided that this Agreement shall not have been terminated in accordance with Section 4 hereof and provided that none of the events set forth in the Offer Conditions has occurred or is continuing and in the case of any such occurrence or continuation, Acquisition Sub has not otherwise waived the occurrence or continuation of such event(s), promptly after the date of this Agreement and in any event on or before the date that is five (5) business days after the date hereof, Acquisition Sub shall commence the Offer within the meaning of the applicable rules and regulations of the Taiwan Financial Supervisory Commission (the “
